In an action for divorce upon the ground that the parties have lived separate and apart pursuant to the terms of a separation agreement for one year, defendant appeals from stated portions of a judgment of the Supreme Court, Kings County, entered September 14, 1976, which, inter alia, directed him to take whatever steps are necessary to secure a Jewish religious divorce. Judgment affirmed insofar as appealed from, with costs. Under the peculiar circumstances revealed by this record, the determination of Special Term was correct. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.